Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				  REASONS FOR ALLOWANCE
Applicant asserts that coatings employing Tyzor AA taught by Holguin et al. have resulted in severe cracking and thus that utilization of the Tyzor AA in Nyman et al. orNielsen would not be obvious.  Such assertion is found persuasive and thus, the previous rejections are withdrawn.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,287,890 teaches medical devices including catheters having a hydrophilic, lubricious coatings at col. 1, lines 5-13.  It teaches that polymers of the coating comprise a crosslinked polyurethane or polyurea and polyvinylpyrrolidone in claim 1.  Although it further teaches employing catalysts including ferric acetylacetonate at col. 9, lines 11-20, it is directed to reactions of isocyanates and polyols or polyamines, Thus, the instant claims reciting a hydrophilic polymer consisting of a copolymer of polyvinylpyrrolidone and an acid or hydroxyl functional monomer crosslinked by a metal acetylacetonate would have not been obvious to one skilled in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 3, 2022                                                     /TAE H YOON/                                                                                      Primary Examiner, Art Unit 1762